Citation Nr: 1035877	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Evaluation of residuals of aortic valve replacement due to 
aortic stenosis, currently rated 30 percent.

2.  Evaluation of rheumatic fever, currently rated 0 percent.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1943 to February 
1946, and from September 1947 to June 1950.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.  In that decision, the RO granted service 
connection for rheumatic fever and aortic valve replacement due 
to aortic valve stenosis, and assigned noncompensable and 30 
percent ratings for these disabilities, respectively.  In a 
December 2006 letter, the Veteran wrote, "This is to notify you 
of my disagreement with the findings of 30 percent service 
connected disability."  The RO interpreted this as a notice of 
disagreement (NOD) as to the rating assigned for aortic valve 
replacement only.

In April 2009, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.  In June 2009, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC).  As discussed below, the 
RO/AMC complied with the Board's remand instructions. Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

The issue of the evaluation of rheumatic fever, currently rated 0 
percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO, via the AMC, in 
Washington, DC.



FINDINGS OF FACT

1.  From June 19, 2008, exercise testing has reflected  a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in angina and dizziness.

2.  Prior to June 19, 2008, exercise testing reflected a workload 
of greater than 5 METs but not greater than 7 METs, and there 
were no episodes of acute congestive heart failure or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.


CONCLUSIONS OF LAW

1.  The criteria have been met for a rating of 60 percent from 
June 19, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.21, 4.27, 4.104, Diagnostic Codes 7000-7016 (2009).

2.  The criteria have been met for a rating of 60 percent from 
June 19, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.21, 4.27, 4.104, Diagnostic Codes 7000-7016 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

As noted above, these matters arise from the Veteran's 
disagreement with the initial rating assigned after the grant of 
service connection for aortic valve replacement due to aortic 
stenosis.  The courts have held, and VA's General Counsel has 
agreed, that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no need 
to provide additional VCAA notice or prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); 
VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as a 
disability rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  The Veteran was also afforded April 2004 and 
June 2008 VA examinations, each of which considered the Veteran's 
prior medical history and described the Veteran's aortic valve 
replacement due to aortic stenosis in sufficient detail, 
including exercise test result, so that the Board's evaluation of 
this disability will be  a fully informed one.  See Stefl v. 
Nicholson, 21 Vet.App. 120, 123 (2007).  Thus, these examinations 
were adequate and a remand is not required for additional 
examination.

Moreover, during the Board hearing, the undersigned elicited from 
the Veteran the dates and location of VA treatment the records of 
which had not been associated with the claims file.  This action 
supplements VA's compliance with the VCAA and satisfies 38 C.F.R. 
§ 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The RO/AMC requested additional information as to private or VA 
treatment records in a September 2009 letter, and obtained the 
identified VA treatment records.  No private records were 
identified.  Consequently, the RO/AMC complied with the Board's 
June 2009 remand instructions.  Stegall v. West, 11 Vet. App. at 
271.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for higher ratings for aortic valve 
replacement due to aortic stenosis are thus ready to be 
considered on the merits.


Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be staged.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board has granted a higher, 60 percent 
rating from June 19, 2008, but not prior to that date.  The issue 
has been bifurcated as indicated on the title page to reflect 
this staged rating.

The Veteran's aortic valve replacement due to aortic valve 
stenosis is rated under 38 C.F.R. § 4.104, Diagnostic Codes (DCs) 
7000-7016.  Hyphenated diagnostic codes are used when a rating 
under one code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  
DC 7000 applies to valvular heart disease and DC 7016 applies to 
heart valve replacement.   Under DCs 7000 and 7016, a 30 percent 
rating is warranted when it is shown that a workload of greater 
than five METs but not greater than seven METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating 
is for assignment when there has been more than one episode of 
congestive heart failure in the past year; where a workload of 
greater than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  Finally, under DC 7000, the maximum 100 percent 
rating is warranted during active infection and under 7016, the 
100 percent rating is assignable for an indefinite period 
following the date of hospital admission for valve replacement; 
then, under both DCs, the 100 percent rating is for assignment 
for chronic congestive heart failure; or where a workload of 
three METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  
Note 2 preceding DC 7000 provides that when a MET level is 
required for evaluation and exercise testing cannot be done, an 
estimation expressed in METs and supported by examples may be 
used.

On the June 19, 2008 VA examination, the examiner wrote, "The 
patient MET level equals five."  During the April 2009 Board 
hearing, the Veteran testified to experiencing dizziness.  VA 
treatment records of August 2009 indicate that the Veteran 
experienced angina.  As a MET level of five reflects a workload 
greater than three METs but not greater than five METs and the 
Veteran has experienced dizziness and angina, the criteria for a 
60 percent rating for aortic valve replacement due to aortic 
stenosis have been met as of June 19, 2008.  Significantly, in 
his July 2008 substantive appeal (VA Form 9), the Veteran 
specifically requested a 60 percent rating for his disability.  
Consequently, the Board considers the grant of a 60 percent 
rating a full grant of the benefit sought on appeal, and 
consideration of entitlement to an even higher rating, or an 
extraschedular rating, is not necessary from June 19, 2008.  Cf. 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to 
be seeking the maximum possible rating unless he indicates 
otherwise).

The Veteran is not, however, entitled to a rating higher than 30 
percent prior to June 19, 2008, because prior to that date he did 
not meet the criteria for a 60 percent rating and his symptoms 
more nearly approximated those in the criteria for a 30 percent 
rating.  On the April 2004 VA examination, the Veteran indicated 
that he develops dyspnea, fatigue, and dizziness and his 
estimated METs level was 5 to 6.  Ejection fraction was 68 
percent and the Veteran did not have congestive heart failure.  
An October 2005 VA cardiology clinic note indicated that left 
ventricular function was normal.  An August 2007 VA cardiology 
outpatient consult note indicated that left ventricular function 
was normal and that the estimated left ventricular ejection 
fraction was 68 percent.  The June 2008 VA examiner indicated 
that the Veteran had not had congestive heart failure and 
referred to the 2007 tests indicating that there was normal 
ventricular function and ejection fraction of 68 percent, and did 
not indicate that different results were anticipated on 
subsequent examination.

As the above evidence reflects that, prior to June 18, 2009, the 
Veteran had an estimated METs level greater than 5 METs and not 
greater than 7 METs, left ventricular ejection fraction higher 
than 50 percent, and no congestive heart failure, he has not met 
the criteria for a 60 percent rating and his symptoms more nearly 
approximate the criteria for a 30 percent rating under DCs 7000 
and 7016.  Consequently, a rating higher than 30 percent is not 
warranted for aortic valve replacement due to aortic stenosis.

As to consideration of referral for an extraschedular rating 
prior to June 19, 2008, such consideration requires a three-step 
inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub 
nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first 
question is whether the schedular rating adequately contemplates 
the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
 If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's 
aortic valve replacement due to aortic stenosis are fully 
contemplated by the applicable rating criteria.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required.  In any event, 
the Veteran did not claim, and the evidence does not reflect, 
that there has been marked interference with employment, frequent 
hospitalization, or that the Veteran's symptoms have otherwise 
rendered impractical the application of the regular schedular 
standards.  The April 2004 and June 2008 VA examinations 
indicated that the now 83 year old Veteran was retired and did 
not attribute his retirement to this disability.  Moreover, while 
the Veteran was hospitalized in 2002 for his aortic valve 
replacement as well as subsequent coronary artery bypass with 
valvular surgery, he has not been frequently hospitalized during 
the appeal period for this disability.  Therefore, referral for 
consideration of an extraschedular evaluation for aortic valve 
replacement due to aortic stenosis is not warranted.  38 C.F.R. § 
3.321(b)(1).



ORDER

A rating of 60 percent is granted for residuals of aortic valve 
replacement due to aortic stenosis, from June 19, 2008, subject 
to controlling regulations governing the payment of monetary 
awards.

A rating higher than 30 percent for residuals of aortic valve 
replacement due to aortic stenosis, prior to June 19, 2008, is 
denied.


REMAND

In response to the RO's December 2006 grant of service connection 
for rheumatic fever and aortic valve replacement due to aortic 
stenosis, the Veteran wrote in January 2007, "This is to notify 
you of my disagreement with the findings of 30 percent service 
connected disability."  Given the similar nature of the 
disabilities of for which service connection had been granted and 
the Veteran's use of the plural "findings," the Board finds 
that he was indicating disagreement with each of the assigned 
ratings, which resulted in a combined 30 percent rating.  See 
38 C.F.R. § 20.201 (NOD does not require special wording); Palmer 
v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, 
and will continue to be, liberal in determining what constitutes 
a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 
(Feb. 3, 1992)).  The Board notes that the Veteran indicated 
during the Board hearing that he had disagreed with the 0 percent 
rating for rheumatic fever as well as the 30 percent rating for 
aortic valve replacement.  See Hearing transcript, p. 3.  As the 
Veteran filed a timely NOD with the assignment of a 0 percent 
rating for rheumatic fever but no statement of the case (SOC) has 
been issued as to this claim as to the evaluation of rheumatic 
fever must be remanded to the RO (as opposed to merely referred 
there) for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the claim as to the evaluation for rheumatic fever 
is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Send the Veteran a SOC pertaining to the 
issue of the evaluation of rheumatic fever, 
currently rated 0 percent, and provide the 
Veteran with appropriate notice of his 
appellate rights.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


